Case 2:18-cv-10696-CJC-SK Document 71-1 Filed 04/30/20 Page 1 of 2 Page ID #:2698


     1
     2
     3
     4
     5
     6
     7
     8
     9
   10
   11
   12
   13
                             UNITED STATES DISTRICT COURT
   14
                           CENTRAL DISTRICT OF CALIFORNIA
   15
   16
         In re YOGAWORKS, INC.                   Master File No. 2:18-cv-10696-CJC-SK
   17    SECURITIES LITIGATION                   (Consolidated with 2:19-cv-00970-CJC-
                                                 SK)
   18
         This Document Relates to: All Actions   [PROPOSED] JUDGMENT
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                     [PROPOSED] JUDGMENT
                                                                CASE NO. 2:18-cv-10696-CJC-SK
Case 2:18-cv-10696-CJC-SK Document 71-1 Filed 04/30/20 Page 2 of 2 Page ID #:2699


     1        On April 23, 2020, the Court issued its Order Granting Defendants’ Motions
     2 to Dismiss with prejudice (the “Order”). ECF No. 70.
     3        In accordance with the Order and pursuant to Federal Rules of Civil Procedure
     4 Rule 58 and Local Rule 54, the case is dismissed in its entirety, with prejudice.
     5 Judgment is hereby entered in favor of Defendants YogaWorks, Inc., Rosanna
     6 McCollough, Vance Chang, Peter L. Garran, Michael A. Kumin, Michael J. Gerend,
     7 Brian Cooper, Great Hill Partners, L.P., Great Hill Equity Partners V, L.P., Great
     8 Hill Investors, LLC, Cowen and Company, LLC, Roth Capital Partners, LLC,
     9 Stephens Inc., Guggenheim Securities, LLC, and Imperial Capital, LLC.
   10
   11
         Dated: _________________                    __________________________
   12                                                The Honorable Cormac J. Carney
   13                                                United States District Judge

   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                        [PROPOSED] JUDGMENT
                                                 2                 CASE NO. 2:18-cv-10696-CJC-SK
